internal_revenue_service number release date index number ------------------------------------- -------------------------------------------- --------------------------------------------- --------------------------- in re ---------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------------------ ------------------------------------------------------------ ---------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ---------------- telephone number -------------------- refer reply to cc psi b04 plr-139483-14 date date legend settlor spouse daughter son grandson granddaughter granddaughter trust trust a_trust b grandson’s trust granddaughter 1’s trust ----------------------------- -------------------------- ---------------------------------------------------------------- ---------------------------- -------------------------- ------------------------------------ --------------------------- ------------------------------------------------------------------------------ ------------------ ------------------------------------------------------------------------------ -------------------------------------------------------------------- ------------------------------------------------------------------------------ -------------------------------------------------------------------- ------------------------------------------------------------------------------ --------------------------------------------------------------- ------------------------------------------------------------------------------ ------------------------------------------------------------------------------ ------------------ ------------------------------------------------------------------------------ -------------------------------------------------------------------- granddaughter 2’s trust ------------ state --------------------------------------------------------------------- state statute --------------- x certificate sec_1 and ------------------------- certificate sec_3 and ------------------------- date ------------------ plr-139483-14 date date ------------------------ --------------------- dear --------------- this letter responds to your letter dated date submitted by your authorized representative requesting income gift and generation-skipping_transfer gst tax rulings with respect to the proposed conversion of an income-only trust to a total return unitrust pursuant to state statute settlor established an irrevocable_trust trust on date a date prior to date for the benefit of his two children daughter and son and their issue paragraph of trust provides that the trustee shall place shares of x evidenced by certificate sec_1 and in trust a and shares of x evidenced by certificate sec_3 and in trust b paragraph provides that during the life of daughter the trustee may from time to time pay to or apply for the benefit of any one or more of the group consisting of daughter and daughter’s issue who are living from time to time such amount or amounts of the net_income of trust a as the trustee in its uncontrolled discretion may determine any net_income in any year which is not paid to or applied for the benefit of any one or more of said group shall be added to the principal of trust a at the end of each year in addition the trustee may pay to or apply for the benefit of any one or more of said group from the principal of trust a from time to time such amount or amounts as the trustee in its uncontrolled discretion may determine paragraph provides that upon daughter’s death if she has no issue then living the remaining principal and undistributed_income of trust a shall be distributed to the settlor’s then living issue per stirpes paragraph provides that if daughter has issue living at the time of her death the trustee shall ascertain the total amount in a fund comprised of a the then remaining principal and undistributed_income of trust a plus b payments made to daughter’s issue under paragraph hereof and minus c the payments made to a deceased child of daughter and to such deceased child’s issue under paragraph hereof if such deceased child has no issue then living the trustee shall divide such fund into as many equal shares as there are a children of daughter then living and b children of daughter then deceased with issue then living the trustee shall allocate to each living child of daughter out of the remaining principal and undistributed_income of trust a an amount equal to one of such equal shares minus the payments made to such child and to such child’s issue under paragraph hereof and the trustee shall hold such amount in a separate trust in accordance with the provisions of paragraph hereof plr-139483-14 paragraph provides that a separate trust for each living child of daughter is as follows paragraph a provides that during the life of such child prior to the termination of the trust pursuant to paragraph hereof the trustee may from time to time pay to or apply for the benefit of any one or more of the group consisting of such child and such child’s issue who are living from time to time such amount or amounts of the net_income as the trustee in its uncontrolled discretion may determine any net_income in any year which is not paid to or applied for the benefit of any one or more of that group shall be added to the principal at the end of each year in addition the trustee may pay to or apply for the benefit of any one or more of that group from the principal of the separate trust estate from time to time such amount or amounts as the trustee in its uncontrolled discretion may determine paragraph b provides that upon the termination of the trust pursuant to paragraph hereof the trustee shall distribute outright to such child the entire separate trust estate including principal and undistributed_income paragraph c provides that if however such child shall die before the termination of the separate trust estate pursuant to paragraph hereof the trustee shall hold the then remaining principal and undistributed_income in a separate trust or trusts for the benefit of the then living issue of such child in accordance with the provisions of paragraph hereof if no issue of such child are then living the trustee shall pay the remaining principal and undistributed_income of the trust i to daughter’s then living issue per stirpes or ii if daughter has no issue then living to the settlor’s then living issue per stirpes or iii if the settlor has no then living issue to the person or persons then living who would be entitled to inherit the settlor’s personal_property under the laws of state then in force if the settlor had then died intestate paragraph provides that paragraph sec_3 through shall apply to trust b in such manner that a each reference to daughter shall be read as a reference to son and b each reference to trust a shall be read as a reference to trust b paragraph provides that if at the time of any distribution from trust a or trust b or any separate trust estate under either of them other than a distribution of income or of principal made in the trustee’s discretion or a distribution made pursuant to paragraph hereof any person entitled to receive a share of such distribution is then a beneficiary of trust a or trust b or of any separate trust estate under either of them the share of such beneficiary shall be added to the principal of trust a or trust b or of the separate trust estate as the case may be as an integral part thereof to be held administered and distributed in accordance with all the terms conditions and limitation applying thereto paragraph provides that unless sooner terminated pursuant to other provisions in trust then notwithstanding any other provisions of trust trust a_trust b and every separate trust estate under either of them shall terminate years after the plr-139483-14 death of the last survivor of spouse son daughter grandson and granddaughter sec_1 and settlor died on date a date prior to date son died before daughter leaving no issue pursuant to paragraph sec_5 and of trust the remaining principal and undistributed_income of trust b was distributed to trust a on date a date after date daughter died survived by her son and two daughters grandson and granddaughter sec_1 and pursuant to paragraph of trust a_trust was established for each of daughter’s surviving children grandson’s trust granddaughter 1’s trust and granddaughter 2’s trust the trustee of trust a and trust b represents that there have been no additions actual or constructive to trust grandson’s trust or granddaughters’ trusts after date state statute a provides unless expressly prohibited by the terms of a_trust a fiduciary may release the power to make adjustments and convert to a unitrust as described in this subsection if all of the following apply the fiduciary determines that the conversion will enable the fiduciary better to carry out the intent of the settlor or testator and the purposes of the trust the fiduciary gives written notice of the fiduciary’s intention to release the power to adjust and to convert the trust into a unitrust and of how the unitrust will operate including what initial decisions the fiduciary will make under this subsection to each beneficiary by certified mail with restricted delivery and return receipt who on the date the notice is given a is a distributee or permissible distributee of trust income or principal or b would be a distributee or permissible distributee of trust principal if the interests of the distributees described in subparagraph a of this paragraph terminated and the trust then terminated immediately before the notice was given and if no powers of appointment were exercised there is at least one beneficiary under subparagraph a of this paragraph and at least one other reasonably ascertainable person who is a remainder beneficiary under subparagraph b of this paragraph and plr-139483-14 every beneficiary to whom notice was sent pursuant to subparagraph of this paragraph has received the notice as evidenced by the certified mail return receipt and no beneficiary objects to the conversion to a unitrust in a writing delivered to the fiduciary within thirty days after the notice is given under subparagraph of this paragraph state statue e provides after a_trust is converted to a unitrust all of the following provisions shall apply the fiduciary shall follow an investment policy seeking a total return for the investments held by the trust whether the return is to be derived a from appreciation of principal b from earnings and distributions from principal or c from both the fiduciary shall make regular distributions in accordance with the terms of the trust or the terms of the will as the case may be construed in accordance with the provisions of this section and unless expressly prohibited by the terms of the trust the term income in the terms of a_trust or will means an annual distribution the unitrust distribution equal to the percentage the payout percentage that is no less than three percent and no more than five percent and that the fiduciary may determine in the fiduciary’s discretion from time to time or if the fiduciary makes no determination that shall be four percent of the net fair_market_value of the trust’s assets whether such assets would be considered income or principal under other provisions of this chapter averaged over the lesser_of a the three preceding years or b the period which the trust has been in existence the trustee proposes to convert grandson’s trust and granddaughters’ trusts to a total return unitrust pursuant to state statute under the conversion in each taxable_year until the death of each grandchild the trustee in its uncontrolled discretion would pay to or apply for the benefit of any one or more of the group consisting of such grandchild and such grandchild’s issue who are living from time to time an amount or plr-139483-14 amounts equal to percent of the net fair_market_value of their respective trusts’ assets valued as of the last business_day of each of the immediately three preceding_taxable_years instead of seeking approval for the conversion in state court the trustee intends to consummate the conversion using the consent procedures set forth in state statute a upon receipt of a favorable private_letter_ruling the trustee has requested the following rulings the conversion and the proposed trust distribution s will not in the year in which the conversion is made and in any future tax years violate the transition_rules under b a of the tax_reform_act_of_1986 and thus trust grandson’s trust and granddaughters’ trusts will continue to be exempt from the gst tax the conversion and the proposed trust distribution s will not in the year in which the conversion is made and in any future tax years cause trust grandson’s trust and granddaughters’ trusts or any of the beneficiaries to be subject_to gift_tax with respect thereto the conversion and the proposed trust distribution s will not in the year in which the conversion is made and in any future tax years be considered a sale exchange or other_disposition of property and will not cause trust grandson’s trust and granddaughters’ trusts or any of the beneficiaries to realize a gain_or_loss for purposes of sec_1001 law and analysis - ruling sec_1 and sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by an individual sec_2511 provides that the tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2601 imposes a tax on every gst sec_2611 defines a gst as a taxable_distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any gst under a_trust that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in plr-139483-14 sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee's duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 of the income_tax plr-139483-14 regulations sec_26_2601-1 example considers a situation where in grantor a resident of state x established an irrevocable_trust for the benefit of grantor’s child a and a’s issue the trust provides that trust income is payable to a for life and upon a’s death the remainder is to pass to a’s issue per stirpes in state x amends its income and principal statute to define income as a unitrust_amount of percent of the fair_market_value of the trust assets valued annually for a_trust established prior to the statute provides that the new definition of income will apply only if all the beneficiaries who have an interest in the trust consent to the change within two years after the effective date of the statute the statute provides specific procedures to establish the consent of the beneficiaries a and a’s issue consent to the change in the definition of income within the time period and in accordance with the procedures prescribed by the state statute the administration of the trust in accordance with the state statute defining income to be a percent unitrust_amount will not be considered to shift any beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code further under these facts no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes similarly the conclusions in this example would be the same if the beneficiaries’ consent was not required or if the change in administration of the trust occurred because the situs of the trust was changed to state x from a state whose statute does not define income as a unitrust_amount or if the situs was changed to such a state from state x the trustee represents that trust was irrevocable on date and that there have been no additions constructive or otherwise to trust or any trust created under trust including trust a_trust b grandson’s trusts and granddaughters’ trusts after date consequently grandson’s trust and granddaughters’ trusts are currently exempt from gst tax the facts in this case are similar to those set forth in example of sec_26 b i e which provides that the conversion of an income_interest to a unitrust_interest pursuant to state statute will not be considered to shift a beneficial_interest in a_trust for gst purposes in addition this example provides no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes as a result of such a conversion accordingly based upon the facts submitted and the representations made and provided the proposed conversions meet the requirements of state statute and other applicable state statutes we conclude that the conversion and the proposed trust distribution s will not in the year in which the conversion is made and in any future tax years violate the transition_rules under b a of the tax_reform_act_of_1986 and thus trust grandson’s trust and granddaughters’ trusts will continue to be exempt from the gst tax we further conclude based upon the facts submitted and plr-139483-14 the representations made and provided the proposed conversions meet the requirements of state statute and other applicable state statutes that the conversion and the proposed trust distribution s will not in the year in which the conversion is made and in any future tax years cause trust grandson’s trust and granddaughters’ trusts or any of the beneficiaries to be subject_to gift_tax with respect thereto ruling sec_61 provides that except as provided in subtitle a gross_income means all income from whatever source derived including income from dealings in property sec_61 provides that gross_income includes income from an interest in a_trust sec_1_61-1 provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes realized in any form whether in money property or services sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received in determining the amount realized-- there shall not be taken into account any amount received as reimbursement for real_property_taxes which are treated under sec_164 as imposed on the purchaser and there shall be taken into account amounts representing real_property_taxes which are treated under sec_164 as imposed on the taxpayer if such taxes are to be paid_by the purchaser sec_1_1001-1 provides that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property differing materially in_kind or in extent is treated as income or as loss sustained the amount_realized from a sale_or_other_disposition of property is the sum of any money received plus the fair_market_value of any property other than money received an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id at in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody plr-139483-14 district legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id at in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id at sec_643 provides in relevant part that for purposes of this subpart and subparts b c and d the term income when not preceded by the words taxable distributable net undistributed net or gross means the amount of income of the estate_or_trust for the taxable_year determined under the terms of the governing instrument and applicable local law sec_1 b provides in relevant part that for purposes of subparts a through d part i subchapter_j chapter income when not preceded by the words taxable distributable net undistributed net or gross means the amount of income of the estate_or_trust for the taxable_year determined under the terms of the governing instrument and applicable local law trust provisions that depart fundamentally from traditional principles of income and principal will generally not be recognized for example if a_trust instrument directs that all trust income shall be paid to the income_beneficiary but defines ordinary dividends and interest as principal the trust will not be considered one that under its governing instrument is required to distribute all its income currently for purposes of sec_642 relating to the personal_exemption and sec_651 relating to simple trusts thus items such as dividends interest and rents are generally allocated to income and proceeds from the sale_or_exchange of trust assets are generally allocated to principal however an allocation of amounts between income and principal pursuant to applicable local law will be respected if local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust for the year including ordinary and tax-exempt_income capital_gains and appreciation for example a state statute providing that income is a unitrust_amount of no less than percent and no more than percent of the fair_market_value of the trust assets whether determined annually or averaged on a multiple year basis is a reasonable apportionment of the total return of the trust sec_1 b further provides in relevant part that allocations pursuant to methods prescribed by such state statutes for apportioning the total return of a_trust between income and principal will be respected regardless of whether the trust provides that the income must be distributed to one or more beneficiaries or may be accumulated in whole or in part and regardless of which alternate permitted method is actually used provided the trust complies with all requirements of the state statute for switching methods a switch between methods of determining trust income authorized by state statute will not constitute a recognition event for purposes of sec_1001 and will not result in a taxable gift from the trust’s grantor or any of the trust’s beneficiaries plr-139483-14 the trustee proposes to exercise the authority granted under state statute to convert grandson’s trust and granddaughters’ trusts to a unitrust thus the modification of the rights of the beneficiaries to the income and principal of their respective trusts as a result of the unitrust conversion is a result of the exercise by the trustee of authority granted to the trustee under the terms of trust and state statute not as a result of the exchange of their interests in their respective trusts therefore the proposed modifications of grandson’s trust and granddaughters’ trusts by mere exercise of the trustee’s authority to make the conversions under a state statute are not a sale_or_exchange of a materially different interest by any beneficiary accordingly based on the facts submitted and representations made and provided the proposed conversions meet the requirements of state statute and other applicable state statutes we conclude that the conversion and the proposed trust distribution s will not in the year in which the conversion is made and in any future tax years be considered a sale exchange or other_disposition of property and will not cause trust grandson’s trust and granddaughters’ trusts or any of the beneficiaries to realize a gain_or_loss for purposes of sec_1001 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer s and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes cc
